Citation Nr: 1455198	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-38 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a sinus disorder.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to May 1979 from November 1990 to April 1991 and from June 2007 to June 2008 with additional service in the Army National Guard.

These matters come on appeal before the Board of Veteran s Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs Regional
Office located in Montgomery Alabama (RO) which in pertinent part denied the benefits on appeal.

In March 2014, the Board remanded the matter to the AOJ for further evidentiary development, including obtaining additional VA treatment records, and VA medical opinions.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for an acquired psychiatric disability to include anxiety with PTSD symptoms has been raised by the record in a August 7, 2012 and August 28, 2013 VA treatment notes, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

REMAND

The Veteran seeks entitlement to service connection for headache and sinus disorders, based on a review of the claims folder the Board finds that additional development is needed prior to adjudication of the claims.

The Board notes that the Veteran did not appear for his scheduled VA examination.  The record reflects that the Veteran telephoned VA the day after the scheduled VA examination and asked for the examination to be rescheduled.  Nonetheless, the Board has determined that an opinion without an examination is all that is required in this case unless the examiner deems an examination necessary.

Further, the Board notes that the Veteran's claim file contains evidence of in-service sinus disorder as he reported complaints of sinusitis in both a May 1978 and May 1979 "Report of Medical History."  Then, in a May 1979 "Report of Medical History," a Department of Defense (DoD) clinician noted "Sinusitis - self treated."  The reports of sinusitis continued in the Veteran July 1984 "Report of Medical History" and in an August 1988 "Report of Medical History" a clinician remarked, "seasonal sinusitis and hay fever."  In a March 1991 Report of Medical History, the Veteran states that he is "taking sinusitis med."  More recently, in a September 2011 VA examination, an examiner diagnosed the Veteran with headaches consistent with chronic sinusitis.  

Likewise, the Veteran reported headache for the last 5 months in December 1978 STR.  In another STR in December 1978, a clinician noted symptoms "headaches 
and nervousness injured as child. Seen by Mr. [illegible] on 5 Dec 1978 Pt [with] headaches daily."  In the Veteran's October 2008 "Post Deployment Health Assessment" he reported "bad headaches."  As noted above, in September 2011 VA examination, the Veteran was also diagnosed with headaches consistent with chronic sinusitis.  

The Board does not have the requisite expertise to determine whether the Veteran's in service incurrence of headaches and sinusitis are related to his current complaints of headaches and sinusitis.  While the claims file contains a VA examination report which diagnosed the Veteran with chronic headaches consistent with chronic sinusitis, this report did not include an etiological opinion.  Thus, the Board finds that opinions are warranted on both claims for sinusitis and headaches.

The claims file also contains evidence that the Veteran may have continued care at the Birmingham VAMC, Central Alabama Veteran Health Care System, or one of their respective outpatient clinics, particularly the Childersburg CBOC.  To ensure a complete record, the AOJ should ensure that all VA treatment records are updated, and the Veteran given an opportunity to report any additional care either VA or private since October 2013.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sinus disorder or headaches.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2.  Thereafter, provide the claims folder to an appropriate VA examiner(s) to provide an opinion on the etiology of the Veteran's sinus disorder and headaches.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s).  A notation to the effect that this review has taken place should be made in the evaluation report.  An examination of the Veteran is not required unless the examiner deems it necessary to render an opinion on the matters below.

(A)  The VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's sinus disorder is etiologically related to his active service.

In providing an opinion, the VA examiner is asked to comment on the Veteran's report of sinusitis in both a May 1978 and May 1979 "Report of Medical History;" a May 1979 "Report of Medical History" wherein a DoD clinician noted "Sinusitis - self treated;" a report of sinusitis in a July 1984 "Report of Medical History;" an August 1988 "Report of Medical History" wherein a clinician remarks, "seasonal sinusitis and hay fever," a March 1991 Report of Medical History, wherein the Veteran states that he is "taking sinusitis med;" and a September 2011 VA examination, where an examiner diagnosed the Veteran with chronic headaches consistent with chronic sinusitis.  

(B)  The VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's headaches was caused or aggravated by his sinusitis or is otherwise, etiologically related to his service.

In providing an opinion, the VA examiner is asked to comment on a STR in December 1978, wherein a clinician noted headaches for the last 5 months; an October 2008 "Post Deployment Health Assessment" wherein the Veteran reports "bad headaches" in the area for "headaches in the past week;" and a September 2011 VA examination, wherein the Veteran was diagnosed with chronic headaches consistent with chronic sinusitis.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a sinus disorder and headaches to include as secondary to a sinus disorder.  If the benefits sought on appeal are not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


